Citation Nr: 1426996	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-26 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disorder other than aphthous stomatitis, chloracne, and tinea versicolor, to include as due to exposure to herbicides.

2.  Entitlement to service connection for bilateral hearing loss, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to February 1971 and service in the Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This claim was previously remanded by the Board for additional development in March 2011 and March 2013.

The Board has reviewed the physical and Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

VA failed to substantially comply with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The April 2011 VA skin examiner's July 2013 addendum opinion did not provide a clear medical explanation regarding any tinea pedis or hand or arm dermatitis or adequate medical opinions regarding exposure to herbicides.  Further, it disregarded the Veteran's report of treatment for a skin disability within a year after his separation from service.  In addition, the July 2013 VA audiology examiner's addendum opinion failed to comment on other nexus opinions of record.

Accordingly, the case is REMANDED for the following action:

1. First, the RO or AMC should obtain any outstanding records, including from VA, Lakeshore Ear, Nose, and Throat Center (Drs. Naber, Sanoyan, Brammer, Dzul), Eastlake Cardiovascular Associates (Dr. Crawford), Grosse Pointe Dermatology Associates, St. John's Macomb Hospital, Holy Cross Hospital, Beaumont Hospital Grosse Pointe (Dr. Osgood), Drs. Zammit, Lipinski, and Cyman dated since January 1986.  Any attempts should be associated with the claims file.  If records are unavailable, a record of their unavailability should be associated with the claims file.

2. Second, obtain an addendum opinion from the April 2011 VA skin examiner or, if unavailable, from another appropriate examiner, regarding the nature and etiology of any skin disability other than chloracne, aphthous stomatitis, or tinea versicolor, to include seborrheic dermatitis, actinic damage, hand or arm dermatitis, tinea pedis, bilateral knee scars, and skin tags.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims file.

The examiner MUST provide an opinion, based on the record, regarding:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that any seborrheic dermatitis that was present at any point after the Veteran's September 2007 claim is etiologically related to his active service, to include conceded exposure to herbicides;

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that any actinic damage that was present at any point after the Veteran's September 2007 claim is etiologically related to his active service, to include conceded exposure to herbicides;

(c) Whether it is at least as likely as not (a 50 percent or greater probability) that any hand or arm dermatitis, that was present at any point after the Veteran's September 2007 claim is etiologically related to his active service, to include conceded exposure to herbicides;

(d) Whether it is at least as likely as not (a 50 percent or greater probability) that any bilateral knee scars that were present at any point after the Veteran's September 2007 claim are etiologically related to his active service, to include injuries from bamboo sticks and conceded exposure to herbicides;

(e) Whether it is at least as likely as not (a 50 percent or greater probability) that any skin tags that were present at any point after the Veteran's September 2007 claim are etiologically related his active service, to include conceded exposure to herbicides;

(f) Whether it is at least as likely as not (a 50 percent or greater probability) that any tinea pedis or unguium that was present at any point after the Veteran's September 2007 claim is etiologically related to his active service, to include conceded exposure to herbicides.

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms. 

The examiner MUST consider:
(a) Dr. Bothra's February 1977 note that the Veteran had dermatitis from 1971 to 1977;
(b) The Veteran's statement on a January 2008 Authorization and Consent to Release Information that he was consistently treated for a rash after separation;
(c) Dr. Sanoyan's June 2008 opinion that exposure to dioxin or Agent Orange could have caused the Veteran's rash;
(d) Dr. Crawford's September 2008 opinion that exposure to dioxin or Agent Orange could have caused the Veteran's rash;
(e) The Veteran's November 2008 Notice of Disagreement, wherein he reported having been treated for a rash with Tinver ointment in service.

Please provide the basis for any diagnosis and a complete medical rationale for the opinion.  

3. Third, obtain an addendum opinion from the July 2013 VA audiology examiner or, if unavailable, from another appropriate examiner, regarding the nature and etiology of any bilateral hearing loss.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims file.

The examiner MUST provide an opinion, based on the record, regarding:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has hearing loss of either ear that is etiologically related to his active service, to include conceded exposure to Agent Orange and hazardous noise such as blasts from Howitzer cannons.

All opinions MUST consider the Veteran's reports regarding the onset and duration of his symptoms.  

In addition, the examiner MUST consider:
(a) Evidence in the Veteran's April 1969 Pre-Induction Medical Examination that he had no current disease, but may have previously perforated his left ear drum or had serous otitis;
(b) The discrepancy between two pre-induction audiograms, which reveal puretone thresholds of between 5 and 15 decibels in the left ear and between 10 and 15 decibels in the right ear, and a separation audiogram, which reveals puretone thresholds of zero at all tested frequencies;
(c) The Veteran's report in his November 2008 Notice of Disagreement that he noticed some hearing loss and sought VA treatment in 1971, but was told his hearing loss was not bad enough; 
(d) Dr. Sanoyan's June 2008 opinion that exposure to dioxin or Agent Orange could have caused the Veteran's deafness;
(e) Dr. Crawford's September 2008 opinion that exposure to dioxin or Agent Orange could have caused the Veteran's deafness;
(f) The Veteran's report during the October 2008 VA audiology examination that his job involving cutting trees had begun only 13 years prior;
(g) Dr. Dzul's January 2009 letter indicating that the Veteran had probable otosclerosis causing conductive hearing loss in his left ear;
(h) The Veteran's March 2011 statement that he has had hearing loss since his February 1971 separation from service.

The Board notes that lay evidence is potentially competent to support the presence of disability even when it is not corroborated by contemporaneous medical evidence.  

In addition, where audiometric test results upon separation do not meet the requirements of 38 C.F.R. § 3.385, service connection may still be established by submitting evidence that a current hearing disability is causally related to service.  

Please provide the basis for any diagnosis and a complete medical rationale for the opinion.  

4. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



